
[exhibi1.gif]

 

 

[exhibi2.gif]

 

     Page 3 of 80
Indefinite Delivery Contract FA8519-16-D-0003

SUPPLIES OR SERVICES AND PRICES/COSTS

Notes Specific to All Contract Periods of Contract:

 1. This contract establishs a Requirements Type contract with a Basic and Four
    Option Periods for the Repair and Production of the PBS 4100 unit (Portable
    Balancing System).

 2. Each option may be exercised on or before the last day of the previous basic
    contract period or option period.    An option is considered to have been
    exercised at the time the Government provides the unilaterally executed
    contract modification to the contractor via email.

 3. See "Delivery Requirements" Clause.

 4. The Best Estimated Quantities (BEQs) are not a representation to an offeror
    or contractor that the estimated quantity will be required or ordered, or
    that conditions affecting requirements will be stable or normal.
    Additionally, failure of the Government to furnish such items in the amounts
    or quantities described in the Schedule as “estimated” will not entitle the
    contractor to any equitable adjustment in price under the Government
    Property clause of the contract.

The period of performance for the basic contract period shall be effective at
time of contract award through 365 days.

        New Production - PBS4100+        Item No.                0001           
      Firm Fixed Price              Best  U/I  Unit Price        Estimated Total
Price    Estimated                Qty                13  EA  $**        $**     
NSN: 6635-01-630-9391 KV            Balancing Machine              Manufacturer 
    Part Number          26741      **          Associated Document(s)  Line
Item(s)          FD20601570695    0001            Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Quality Assurance: Commercial Item Inspection     
    Class I ODS Substance  Application/Use    Quantity    None      None     
None    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

*ARO Contract 

_ 

Req No / Pri  Required                Delivery                  A TBD    13 EA 
*90 Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 4 of 80           

Indefinite Delivery Contract FA8519-16-D-0003 

          New Production          Item No.                0002                 
Firm Fixed Price              Best  U/I  Unit Price        Estimated Total
Price    Estimated                Qty                1  EA  $**        $**     
NSN: 4920-01-624-5966 KV            Test Set Subassembly           
Manufacturer      Part Number          26741      **          Associated
Document(s)  Line Item(s)          FD20601570695    0002            Limitations
of Liability: Other Than High Value Item            Inspection: Origin         
    Acceptance: Origin            Inspection/Acceptance Report:  Receiving
Report Required        Quality Assurance: Standard Inspection          IUID
Required: No              Type / Ship To    PACRN  Mark For      A TBD      PAA 
        Type / Ship To  Quantity (U/I) 

*ARO Contract 

_ 

Req No / Pri 

Required                Delivery                  A TBD    1 EA  *90 Calendar
Days   

 

      PBS-4100D+        Item No.            0003              Firm Fixed Price 
        Best  U/I Unit Price      Estimated Total Price    Estimated           
Qty            5  EA $**      $**      NSN: 6635-01-630-9391 KV         
Balancing Machine          Associated Document(s)  Line Item(s)       
FD20601590517  0001          Limitations of Liability: Other Than High Value
Item          Inspection: Origin          Acceptance: Origin         
Inspection/Acceptance Report: 

Receiving Report Required 

    Quality Assurance: Contractor Responsibility for Inspection      Type / Ship
To  PACRN 

Mark For 

    A TBD    PAA      

 

--------------------------------------------------------------------------------

 


                       Page 5 of 80        Indefinite Delivery Contract
FA8519-16-D-0003          PBS-4100D+            Type / Ship To  Quantity (U/I) 

*ARO Funded 

_ 

Req No / Pri 

      Order or Reparable          Assets, Whichever          is Later     
Required            Delivery              A TBD  5 EA  *60 Calendar Days   

 

--------------------------------------------------------------------------------

 


                              

Page 5 of 80 

         

Indefinite Delivery Contract FA8519-16-D-0003 

        PBS-4100+            Item No.                0004                  Firm
Fixed Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                15  EA  $**        $**      NSN:
6635-01-630-9391 KV            Balancing Machine              NSN IN:
6635-01-563-5989KV            NSN OUT:  6635-01-630-9391KV            Associated
Document(s)  Line Item(s)          FD20601590517    0002            Limitations
of Liability: Other Than High Value Item            Inspection: Origin         
    Acceptance: Origin            Inspection/Acceptance Report:  Receiving
Report Required        Quality Assurance: Contractor Responsibility for
Inspection        Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

     *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever           
is Later        Required                Delivery                  A TBD    15
EA  *60 Calendar Days                PBS-4100R+          Item No.               
0005                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                1  EA  $** 
      $**      NSN: 4920-01-624-5966            Associated Document(s)  Line
Item(s)          FD20601590517    0003       

 

--------------------------------------------------------------------------------

 


                               Page 6 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            PBS-4100R+              Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Trade Agreement
Act            Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                KC-135 Kit          Item No.                0006   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 6625-01-395-8180 KV            Electrical Assembly Kit     
      Manufacturer      Part Number          26741      **          Associated
Document(s)  Line Item(s)          FD20601590517    0004            Limitations
of Liability: Other Than High Value Item            Inspection: Origin         
    Acceptance: Origin            Inspection/Acceptance Report:  Receiving
Report Required        Quality Assurance: Standard Inspection          Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                B-1 Kit          Item No.                0007     
         

 

--------------------------------------------------------------------------------

 


                              

Page 7 of 80 

         

Indefinite Delivery Contract FA8519-16-D-0003 

          B-1 Kit            Firm Fixed Price              Best  U/I  Unit
Price        Estimated Total Price    Estimated                Qty             
  1  EA  $**        $**      NSN: 6625-01-502-6787 KV            Manufacturer   
  Part Number          26741      INPUT: **;               OUTPUT: **         
Associated Document(s)  Line Item(s)          FD20601590517    0005           
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report: 
Receiving Report Required        Quality Assurance: Standard Inspection         
Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                A-10 Kit          Item No.                0008     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                3  EA  $**       
$**      NSN: 6625-01-431-7920 KV            BALANCING SYSTEM           
Manufacturer      Part Number          26741      **          Associated
Document(s)  Line Item(s)          FD20601590517    0006            Limitations
of Liability: Other Than High Value Item            Inspection: Origin         
    Acceptance: Origin            Inspection/Acceptance Report:  Receiving
Report Required        Quality Assurance: Standard Inspection          Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA        

 

--------------------------------------------------------------------------------

 


                              

Page 8 of 80 

          Indefinite Delivery Contract FA8519-16-D-0003            A-10 Kit     
      Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    3 EA  *60
Calendar Days                C-5 Kit          Item No.                0009     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-563-6437 KV            Manufacturer      Part Number     
    26741      **          Associated Document(s)  Line Item(s)         
FD20601590517    0007            Limitations of Liability: Other Than High Value
Item            Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                E-4 Kit          Item No.                0010     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: ####-01-502-5175 KV            Manufacturer      Part Number     
    26741      INPUT: **;               OUTPUT:          Associated Document(s) 
Line Item(s)       

 

--------------------------------------------------------------------------------

 


                               Page 9 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            E-4 Kit            FD20601590517    0008   
        Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                U-2 Kit          Item No.                0011     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-5177 KV            Manufacturer      Part Number     
    26741      INPUT: **;               OUTPUT:          Associated Document(s) 
Line Item(s)          FD20601590517    0009            Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Type / Ship To 
  PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                C-17 / F-117 Kit          Item No.               
0012               

 

--------------------------------------------------------------------------------

 


                              

Page 10 of 80 

         

Indefinite Delivery Contract FA8519-16-D-0003 

          C-17 / F-117 Kit            Firm Fixed Price              Best  U/I 
Unit Price        Estimated Total Price    Estimated                Qty         
      2  EA  $**        $**      NSN: 6625-01-481-5997 BE            Accessory
Kit                Manufacturer      Part Number          26741      **         
Associated Document(s)  Line Item(s)          FD20601590517    0010           
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report: 
Receiving Report Required        Quality Assurance: Standard Inspection         
Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    2 EA  *60
Calendar Days                B-2 Kit          Item No.                0013     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-5176 KV            Manufacturer      Part Number     
    26741      OUTPUT:                **          Associated Document(s)  Line
Item(s)          FD20601590517    0011            Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Contractor Responsibility for Inspection        Type /
Ship To    PACRN  Mark For      A TBD      PAA        

 

--------------------------------------------------------------------------------

 


                              

Page 11 of 80 

          Indefinite Delivery Contract FA8519-16-D-0003            B-2 Kit     
      Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                B-52 Kit          Item No.                0014     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                3  EA  $**       
$**      NSN: 6625-01-628-1987 KV            Amplifier, Accelerom           
Associated Document(s)  Line Item(s)          FD20601590517    0012           
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report:
Receiving Report Required        Quality Assurance: Contractor Responsibility
for Inspection        Physical Item Markings:            Type / Ship To   
PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    3 EA  *60
Calendar Days                Charge Amp          Item No.                0015   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                1  EA  $** 
      $**      NSN: 5996-01-431-4624 KV            Amplifier, Accelerom         
  Manufacturer      Part Number          26741      INPUT: , OUTPUT:           
  **       

 

--------------------------------------------------------------------------------

 


                               Page 12 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Charge Amp            Associated
Document(s)  Line Item(s)          FD20601590517    0013            Limitations
of Liability: Other Than High Value Item            Inspection: Origin         
    Acceptance: Origin            Inspection/Acceptance Report:  Receiving
Report Required        Quality Assurance: Standard Inspection          IUID
Required: No              Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      Charge Amp          Item No.                0016                  Firm
Fixed Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                5  EA  $**        $**      NSN:
5996-01-431-2547 KV            BALANCING SYSTEM            PN:
INPUT:**;OUTPUT**            Manufacturer      Part Number          26741     
PN:                INPUT:**;               OUTPUT**          Associated
Document(s)  Line Item(s)          FD20601590517    0014            Limitations
of Liability: Other Than High Value Item            Inspection: Origin         
    Acceptance: Origin            Inspection/Acceptance Report:  Receiving
Report Required        Quality Assurance: Standard Inspection          Buy
American Act/Balance of Payments Program          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    5 EA  *60 Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 13 of 80            Indefinite Delivery
Contract FA8519-16-D-0003              Calibration          Item No.           
    0017                  Firm Fixed Price              Best  U/I  Unit Price   
   

Total Estimated Cost 

  Estimated                Qty                1  EA  $**        $**     
Calibration                Associated Document(s)  Line Item(s)         
FD20601590517    0015            Limitations of Liability: Other Than High Value
Item            Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Commercial Item Inspection          Class I ODS Substance 
Application/Use    Quantity    NONE                Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      DATA          Item No.                0018                          CDRLs
A001 - A008            IAW Attached DD1423s            Associated Document(s) 
Line Item(s)          FD20601590517    0016            Limitations of Liability:
Other Than High Value Item            Inspection: Destination           
Acceptance: Destination            Inspection/Acceptance Report:  Wide Area
Workflow        Quality Assurance: IAW DD1423s              A001 - Commercial
Asset Visibility AF (CAV AF) End Item Reporting  Item No.                0018AA 
                Firm Fixed Price           

 

--------------------------------------------------------------------------------

 


                  

Page 14 of 80 

     

Indefinite Delivery Contract FA8519-16-D-0003 

          A001 - Commercial Asset Visibility AF (CAV AF) End Item Reporting     
Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not
Separately Priced      CDRL A001          Commercial Asset Visibility AF (CAV
AF) End Item Reporting      DI-MGMT-81634B        Exhibit: A                   
A002 - Contractor's Standard Operating Procedures (SOPs)    Item No.         
0018AB            Firm Fixed Price        Quantity  U/I  Unit Price  Amount   
1  LO  Not Separately Priced  Not Separately Priced      CDRL A002         
Contractor's Standard Operating Procedures (SOPs)      DI-MGMT-81580       
Exhibit: A                    A003 - Technical Report - Study Services    Item
No.          0018AC            Firm Fixed Price        Quantity  U/I  Unit
Price  Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL
A003          Technical Report - Study Services      DI-MGMT-80508B       
Exhibit: A                    A004 - Monthly Status Report    Item No.         
0018AD            Firm Fixed Price        Quantity  U/I  Unit Price  Amount   
1  LO  Not Separately Priced  Not Separately Priced      CDRL A004         
Monthly Status Report      DI-MGMT-80368A        Exhibit: A                   
A005 - Safe Alerts    Item No.          0018AE            Firm Fixed Price     
  Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not
Separately Priced 

 

--------------------------------------------------------------------------------

 


                  

Page 15 of 80 

     

Indefinite Delivery Contract FA8519-16-D-0003 

            A005 - Safe Alerts      CDRL A005          Safe Alerts         
DI-QCIC-80125B        Exhibit: A                    A006 - GIDEP Response   
Item No.          0018AF            Firm Fixed Price        Quantity  U/I  Unit
Price  Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL
A006          GIDEP Response        DI-QCIC-80126B        Exhibit: A           
        A007 - GIDEP    Item No.          0018AG            Firm Fixed Price   
    Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not
Separately Priced      CDRL A007          GIDEP          DI-QCIC-80127A       
Exhibit: A                    A008 - Software Product Specification    Item No. 
        0018AH            Firm Fixed Price        Quantity  U/I  Unit Price 
Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL A008   
      Software Product Specification      DI-IPSC-81441A        Exhibit: A     
          Beyond Economical Repair        Item No.          0019            Firm
Fixed Price        Best  U/I  Unit Price  Estimated Total Price    Estimated   
      Qty          1  LO  Not Separately Priced  Not Separately Priced     
Beyond Economical Repair   

 

--------------------------------------------------------------------------------

 


           Page 16 of 80      Indefinite Delivery Contract FA8519-16-D-0003     
    Associated Document(s)  Line Item(s)    FD20601570695  0017   

 

Option I may be exercised at any time, from time to
time, within 365 days after effective date of basic contract. Multiple option periods may be exercised simultaneously.   An option is determined to have been exercised when transmitted electronically by fax or email. 

                                  OPTION I - New Production PBS4100+            
       Item No.                1001                  Firm Fixed Price           
  Best  U/I  Unit Price        Estimated Total Price    Estimated               
Qty                10  EA  $**        $**      NSN: 6635-01-630-9391 KV         
  Balancing Machine              Manufacturer      Part Number          26741   
  **            Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Commercial Item Inspection          Trade Agreement Act           
Class I ODS Substance  Application/Use    Quantity    None      None      None 
  Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

     *ARO Contract 

_ 

Req No / Pri  Required                Delivery                  A TBD    10 EA 
*90 Calendar Days        New Production     Item No.                1002       
          Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty             

 

--------------------------------------------------------------------------------

 


                               Page 17 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            New Production            5  EA  $**       
$**      NSN: 4920-01-624-5966 KV            Test Set Subassembly           
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          IUID Required:
No              Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Contract 

_ 

Req No / Pri 

Required                Delivery                  A TBD    5 EA  *90 Calendar
Days                    PBS-4100D+          Item No.                1003       
          Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                5  EA  $**       
$**      NSN: 6635-01-630-9391 KV            Balancing Machine               
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report:
Receiving Report Required        Quality Assurance: Contractor Responsibility
for Inspection        IUID Required: Yes            Physical Item Markings:     
      Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    5 EA  *60 Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 18 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            PBS-4100+          Item No.               
1004                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                10  EA 
$**        $**      NSN: 6635-01-630-9391 KV            Balancing Machine       
      NSN IN: 6635-01-563-5989KV            NSN OUT:  6635-01-630-9391KV       
      Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: Receiving Report Required        Quality
Assurance: Contractor Responsibility for Inspection        IUID Required: No   
          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    10 EA  *60
Calendar Days                PBS-4100R+          Item No.                1005   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                1  EA  $** 
      $**      NSN: 4920-01-624-5966              Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Trade Agreement
Act            Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery               

 

--------------------------------------------------------------------------------

 


                               Page 19 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            PBS-4100R+            A TBD    1 EA  *60
Calendar Days                KC-135 Kit          Item No.                1006   
              Firm Fixed Price              Best  U/I  Unit Price        Total
Estimated Cost    Estimated                Qty                5  EA  $**       
$**      NSN: 6625-01-395-8180 KV            Electrical Assembly Kit           
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Type / Ship To 
  PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                B-1 Kit          Item No.                1007     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-6787 KV            Manufacturer      Part Number     
    26741      INPUT: **;              

     OUTPUT: ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

 

 

--------------------------------------------------------------------------------

 


                               Page 20 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            B-1 Kit            A TBD      PAA         
Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                A-10 Kit          Item No.                1008     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                3  EA  $**       
$**      NSN: 6625-01-431-7920 KV            BALANCING SYSTEM           
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Type / Ship To 
  PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    3 EA  *60
Calendar Days                C-5 Kit          Item No.                1009     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-563-6437 KV            Manufacturer      Part Number     
    26741      **            Limitations of Liability: Other Than High Value
Item       

 

--------------------------------------------------------------------------------

 


                               Page 21 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            C-5 Kit              Inspection: Origin   
          Acceptance: Origin            Inspection/Acceptance Report:  Receiving
Report Required        Quality Assurance: Standard Inspection          Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      E-4 Kit          Item No.                1010                  Firm Fixed
Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                1  EA  $**        $**      NSN:
6625-01-502-5175 KV            Manufacturer      Part Number          26741     
INPUT: **;               OUTPUT:            Limitations of Liability: Other Than
High Value Item            Inspection: Origin              Acceptance: Origin   
        Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      U-2 Kit          Item No.                1011                  Firm Fixed
Price              Best  U/I  Unit Price       

Estimated Total Price 

  Estimated                Qty             

 

--------------------------------------------------------------------------------

 


                               Page 22 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            U-2 Kit            1  EA  $**        $**   
  NSN: 6625-01-502-5177 KV            Manufacturer      Part Number         
26741      INPUT: **;               OUTPUT:            Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Type / Ship To 
  PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      C-17 / F-117 Kit          Item No.                1012                 
Firm Fixed Price              Best  U/I  Unit Price        Estimated Total
Price    Estimated                Qty                2  EA  $**        $**     
NSN: 6625-01-481-5997 BE            Accessory Kit                Manufacturer   
  Part Number          26741      **            Limitations of Liability: Other
Than High Value Item            Inspection: Origin              Acceptance:
Origin            Inspection/Acceptance Report:  Receiving Report Required     
  Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    2 EA  *60 Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 23 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            B-2 Kit          Item No.               
1013                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                1  EA  $** 
      $**      NSN: 6625-01-502-5176 KV            Manufacturer      Part
Number          26741      OUTPUT:               

      ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Contractor Responsibility for Inspection        Type / Ship To   
PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                B-52 Kit          Item No.                1014     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                3  EA  $**       
$**      NSN: 6625-01-628-1987 KV            Amplifier, Accelerom             
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report:
Receiving Report Required        Quality Assurance: Contractor Responsibility
for Inspection        IUID Required: No              Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery               

 

--------------------------------------------------------------------------------

 


              Page 24 of 80            Indefinite Delivery Contract
FA8519-16-D-0003            B-52 Kit            A TBD    3 EA  *60 Calendar
Days                Charge Amp          Item No.                1015           
      Firm Fixed Price              Best  U/I  Unit Price        Estimated Total
Price    Estimated                Qty                1  EA  $**        $**     
NSN: 5996-01-431-4624 KV            Amplifier, Accelerom           
Manufacturer      Part Number          26741      INPUT: , OUTPUT:             

      ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          IUID Required: No              Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                Charge Amp          Item No.                1016   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 5996-01-431-2547 KV            BALANCING SYSTEM           
PN: INPUT:**;OUTPUT**            Manufacturer      Part Number          26741   
  PN:                INPUT:**;               OUTPUT**            Limitations of
Liability: Other Than High Value Item       

 

--------------------------------------------------------------------------------

 


                               Page 25 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Charge Amp              Inspection: Origin 
            Acceptance: Origin            Inspection/Acceptance Report: 
Receiving Report Required        Quality Assurance: Standard Inspection         
Buy American Act/Balance of Payments Program          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)               *ARO
Funded  _  Req No / Pri          Order or Reparable            Assets,
Whichever    is Later Required                Delivery                  A TBD   
5 EA  *60 Calendar Days                Calibration          Item No.           
    1017                  Firm Fixed Price              Best  U/I  Unit Price   
    Estimated Total Price    Estimated                Qty                1  EA 
$**        $**      Calibration                  Limitations of Liability: Other
Than High Value Item            Inspection: Origin              Acceptance:
Origin            Inspection/Acceptance Report:  Receiving Report Required     
  Quality Assurance: Commercial Item Inspection          Class I ODS Substance 
Application/Use    Quantity    NONE                Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      DATA          Item No.                1018                          CDRLs
A001 - A008         

 

--------------------------------------------------------------------------------

 


                   Page 26 of 80        Indefinite Delivery Contract
FA8519-16-D-0003          DATA          IAW Attached DD1423s        Limitations
of Liability: Other Than High Value Item        Inspection: Destination     
Acceptance: Destination      Inspection/Acceptance Report: Wide Area Workflow   
  Quality Assurance: IAW DD1423s              A001 - Commercial Asset Visibility
AF (CAV AF) End Item Reporting    Item No.          1018AA            Firm Fixed
Price        Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced 
Not Separately Priced      CDRL A001          Commercial Asset Visibility AF
(CAV AF) End Item Reporting      DI-MGMT-81634B        Exhibit: A               
    A002 - Contractor's Standard Operating Procedures (SOPs)    Item No.       
  1018AB            Firm Fixed Price        Quantity  U/I  Unit Price  Amount   
1  LO  Not Separately Priced  Not Separately Priced      CDRL A002         
Contractor's Standard Operating Procedures (SOPs)      DI-MGMT-81580       
Exhibit: A                    A003 - Technical Report - Study Services    Item
No.          1018AC            Firm Fixed Price        Quantity  U/I  Unit
Price  Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL
A003          Technical Report - Study Services      DI-MGMT-80508B       
Exhibit: A                    A004 - Monthly Status Report    Item No.         
1018AD            Firm Fixed Price        Quantity  U/I  Unit Price  Amount 

 

--------------------------------------------------------------------------------

 


                  

Page 27 of 80 

     

Indefinite Delivery Contract FA8519-16-D-0003 

            A004 - Monthly Status Report      1  LO  Not Separately Priced  Not
Separately Priced      CDRL A004          Monthly Status Report     
DI-MGMT-80368A        Exhibit: A                    A005 - Safe Alerts    Item
No.          1018AE            Firm Fixed Price        Quantity  U/I  Unit
Price  Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL
A005          Safe Alerts          DI-QCIC-80125B        Exhibit: A             
      A006 - GIDEP Response    Item No.          1018AF            Firm Fixed
Price        Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced 
Not Separately Priced      CDRL A006          GIDEP Response       
DI-QCIC-80126B        Exhibit: A                    A007 - GIDEP    Item No.   
      1018AG            Firm Fixed Price        Quantity  U/I  Unit Price 
Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL A007   
      GIDEP          DI-QCIC-80127A        Exhibit: A                    A008 -
Software Product Specification    Item No.          1018AH            Firm Fixed
Price        Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced 
Not Separately Priced      CDRL A008       

 

--------------------------------------------------------------------------------

 


                  

Page 28 of 80 

      Indefinite Delivery Contract FA8519-16-D-0003              A008 - Software
Product Specification      Software Product Specification      DI-IPSC-81441A   
    Exhibit: A                Beyond Economical Repair        Item No.         
1019            Firm Fixed Price        Best  U/I  Unit Price  Estimated Total
Price    Estimated          Qty          1  LO  Not Separately Priced  Not
Separately Priced      Beyond Economical Repair      IUID Required: Yes     
Physical Item Markings:   

 

Option II may be exercised at any time, from time to
time, within 730 days after effective date of basic contract.   Multiple option periods may be exercised simultaneously. An option is determined to have been exercised when transmitted electronically by fax or email. 

               OPTION II - New Production PBS4100+                  Item No.   
          2001                Firm Fixed Price            Best  U/I Unit Price 
      Estimated Total Price    Estimated              Qty              10  EA
$**        $**      NSN: 6635-01-630-9391 KV            Balancing Machine       
    Manufacturer    Part Number          26741    **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin           
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Commercial Item Inspection          Trade
Agreement Act            Class I ODS Substance  Application/Use    Quantity   
None    None      None    Type / Ship To  PACRN 

Mark For 

    A TBD    PAA          Type / Ship To Quantity (U/I) 

     *ARO Contract 

_ 

Req No / Pri 

 

--------------------------------------------------------------------------------

 


                               Page 29 of 80            Indefinite Delivery
Contract FA8519-16-D-0003          Required                Delivery             
    A TBD    10 EA  *90 Calendar Days                New Production         
Item No.                2002                  Firm Fixed Price             
Best  U/I  Unit Price        Estimated Total Price    Estimated               
Qty                5  EA  $**        $**      NSN: 4920-01-624-5966 KV         
  Test Set Subassembly            Manufacturer      Part Number          26741 
    **            Limitations of Liability: Other Than High Value Item         
  Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          IUID Required: No              Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

     *ARO Contract 

_ 

Req No / Pri  Required                Delivery                  A TBD    5 EA 
*90 Calendar Days                    PBS-4100D+          Item No.               
2003                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                10  EA 
$**        $**      NSN: 6635-01-630-9391 KV            Balancing Machine       
        Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Contractor Responsibility for Inspection        Type / Ship To   
PACRN 

Mark For 

 

 

--------------------------------------------------------------------------------

 


                              

Page 30 of 80 

          Indefinite Delivery Contract FA8519-16-D-0003            PBS-4100D+   
        A TBD      PAA          Type / Ship To  Quantity (U/I) 

        *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    10 EA  *60
Calendar Days                PBS-4100+          Item No.                2004   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                10  EA 
$**        $**      NSN: 6635-01-630-9391 KV            Balancing Machine       
      NSN IN: 6635-01-563-5989KV            NSN OUT:  6635-01-630-9391KV       
      Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: Receiving Report Required        Quality
Assurance: Contractor Responsibility for Inspection        IUID Required: No   
          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

*ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    10 EA  *60
Calendar Days                PBS-4100R+          Item No.                2005   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                2  EA  $** 
      $**      NSN: 4920-01-624-5966              Limitations of Liability:
Other Than High Value Item       

 

--------------------------------------------------------------------------------

 


                               Page 31 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            PBS-4100R+              Inspection: Origin 
            Acceptance: Origin            Inspection/Acceptance Report: 
Receiving Report Required        Quality Assurance: Standard Inspection         
IUID Required: Yes            Trade Agreement Act            Physical Item
Markings:            Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

*ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    2 EA  *60 Calendar Days         
      KC-135 Kit          Item No.                2006                  Firm
Fixed Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                5  EA  $**        $**      NSN:
6625-01-395-8180 KV            Electrical Assembly Kit            Manufacturer 
    Part Number          26741      **            Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Type / Ship To 
  PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

*ARO Funded 

_ 

Req No / Pri         

Order or Reparable 

          Assets, Whichever    is Later Required                Delivery       
          A TBD    5 EA  *60 Calendar Days                B-1 Kit          Item
No.                2007                  Firm Fixed Price           

 

--------------------------------------------------------------------------------

 


                               Page 32 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            B-1 Kit            Best  U/I  Unit Price   
    Estimated Total Price    Estimated                Qty                1  EA 
$**        $**      NSN: 6625-01-502-6787 KV            Manufacturer      Part
Number          26741      INPUT: **;              

     OUTPUT: ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                A-10 Kit          Item No.                2008     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                3  EA  $**       
$**      NSN: 6625-01-431-7920 KV            BALANCING SYSTEM           
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required        Quality Assurance: Standard Inspection          Type / Ship To 
  PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    3 EA  *60
Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 33 of 80            Indefinite Delivery
Contract FA8519-16-D-0003              C-5 Kit          Item No.               
2009                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                1  EA  $** 
      $**      NSN: 6625-01-563-6437 KV            Manufacturer      Part
Number          26741      **            Limitations of Liability: Other Than
High Value Item            Inspection: Origin              Acceptance: Origin   
        Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                E-4 Kit          Item No.                2010     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-5175 KV            Manufacturer      Part Number     
    26741      INPUT: **;               OUTPUT:            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later

 

--------------------------------------------------------------------------------

 


                               Page 34 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            E-4 Kit          Required               
Delivery                  A TBD    1 EA  *60 Calendar Days                U-2
Kit          Item No.                2011                  Firm Fixed Price     
        Best  U/I  Unit Price        Total Estimated Cost    Estimated         
      Qty                1  EA  $**        $**      NSN: 6625-01-502-5177 KV   
        Manufacturer      Part Number          26741      INPUT: **;            
  OUTPUT:            Limitations of Liability: Other Than High Value Item       
    Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded  _  Req
No / Pri          Order or Reparable            Assets, Whichever    is Later
Required                Delivery                  A TBD    1 EA  *60 Calendar
Days                C-17 / F-117 Kit          Item No.                2012     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                2  EA  $**       
$**      NSN: 6625-01-481-5997 BE            Accessory Kit               
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report:  Receiving Report
Required     

 

--------------------------------------------------------------------------------

 


                               Page 35 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            C-17 / F-117 Kit            Quality
Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    2 EA  *60
Calendar Days                B-2 Kit          Item No.                2013     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-5176 KV            Manufacturer      Part Number     
    26741      OUTPUT:                **            Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Contractor Responsibility for Inspection        Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                B-52 Kit          Item No.                2014     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                3  EA  $**       
$**      NSN: 6625-01-628-1987 KV            Amplifier, Accelerom         

 

--------------------------------------------------------------------------------

 


                               Page 36 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            B-52 Kit              Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: Receiving Report
Required        Quality Assurance: Contractor Responsibility for Inspection     
  IUID Required: No              Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    3 EA  *60 Calendar Days         
      Charge Amp          Item No.                2015                  Firm
Fixed Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                1  EA  $**        $**      NSN:
5996-01-431-4624 KV            Amplifier, Accelerom            Manufacturer     
Part Number          26741      INPUT: , OUTPUT:              **           
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          IUID Required: No         
    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      Charge Amp          Item No.                2016               

 

--------------------------------------------------------------------------------

 


                               Page 37 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Charge Amp            Firm Fixed Price     
        Best  U/I  Unit Price        Estimated Total Price    Estimated         
      Qty                5  EA  $**        $**      NSN: 5996-01-431-2547 KV   
        BALANCING SYSTEM            PN: INPUT:**;OUTPUT**           
Manufacturer      Part Number          26741      PN:                INPUT:**;  
            OUTPUT**            Limitations of Liability: Other Than High Value
Item            Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Buy American Act/Balance
of Payments Program          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                Calibration          Item No.                2017 
                Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                1  EA  $** 
      $**      Calibration                  Limitations of Liability: Other Than
High Value Item            Inspection: Origin              Acceptance: Origin   
        Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Commercial Item Inspection          Class I ODS Substance 
Application/Use    Quantity    NONE                Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later

 

--------------------------------------------------------------------------------

 


                   Page 38 of 80          Indefinite Delivery Contract
FA8519-16-D-0003            Calibration      Required          Delivery         
  A TBD    1 EA  *60 Calendar Days              DATA      Item No.         
2018                    CDRLs A001 - A008      IAW Attached DD1423s       
Limitations of Liability: Other Than High Value Item      Inspection:
Destination      Acceptance: Destination      Inspection/Acceptance Report: Wide
Area Workflow    Quality Assurance: IAW DD1423s              A001 - Commercial
Asset Visibility AF (CAV AF) End Item Reporting  Item No.          2018AA       
    Firm Fixed Price        Quantity  U/I  Unit Price  Amount    1  LO  Not
Separately Priced  Not Separately Priced      CDRL A001          Commercial
Asset Visibility AF (CAV AF) End Item Reporting    DI-MGMT-81634B       
Exhibit: A                    A002 - Contractor's Standard Operating Procedures
(SOPs)  Item No.          2018AB            Firm Fixed Price        Quantity 
U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not Separately Priced 
    CDRL A002          Contractor's Standard Operating Procedures (SOPs)   
DI-MGMT-81580        Exhibit: A                    A003 - Technical Report -
Study Services  Item No.          2018AC            Firm Fixed Price       
Quantity  U/I  Unit Price  Amount 

 

--------------------------------------------------------------------------------

 


                   Page 39 of 80        Indefinite Delivery Contract
FA8519-16-D-0003              A003 - Technical Report - Study Services      1 
LO  Not Separately Priced  Not Separately Priced      CDRL A003         
Technical Report - Study Services      DI-MGMT-80508B        Exhibit: A         
          A004 - Monthly Status Report    Item No.          2018AD           
Firm Fixed Price        Quantity  U/I  Unit Price  Amount    1  LO  Not
Separately Priced  Not Separately Priced      CDRL A004          Monthly Status
Report      DI-MGMT-80368A        Exhibit: A                    A005 - Safe
Alerts    Item No.          2018AE            Firm Fixed Price        Quantity 
U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not Separately Priced 
    CDRL A005          Safe Alerts          DI-QCIC-80125B        Exhibit: A   
                A006 - GIDEP Response    Item No.          2018AF           
Firm Fixed Price        Quantity  U/I  Unit Price  Amount    1  LO  Not
Separately Priced  Not Separately Priced      CDRL A006          GIDEP Response 
      DI-QCIC-80126B        Exhibit: A                    A007 - GIDEP    Item
No.          2018AG            Firm Fixed Price        Quantity  U/I  Unit
Price  Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL
A007       

 

--------------------------------------------------------------------------------

 


                   Page 40 of 80        Indefinite Delivery Contract
FA8519-16-D-0003              A007 - GIDEP      GIDEP          DI-QCIC-80127A   
    Exhibit: A                    A008 - Software Product Specification    Item
No.          2018AH            Firm Fixed Price        Quantity  U/I  Unit
Price  Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL
A008          Software Product Specification      DI-IPSC-81441A        Exhibit:
A                Beyond Economical Repair        Item No.          2019         
  Firm Fixed Price        Best  U/I  Unit Price  Total Estimated Cost   
Estimated          Qty          1  LO  Not Separately Priced  Not Separately
Priced      Beyond Economical Repair   

 

 

Option III may be exercised at any time, from time to
time, within 1095 days after effective date of basic contract.   Multiple option periods may be exercised simultaneously. An option is determined to have been exercised when transmitted electronically by fax or email. 

                 OPTION III - New Production  PBS4100+                   Item
No.            3001              Firm Fixed Price          Best  U/I Unit Price 
    Estimated Total Price    Estimated            Qty            10  EA $**     
$**      NSN: 6635-01-630-9391 KV          Balancing Machine         
Manufacturer    Part Number        26741    **          Limitations of
Liability: Other Than High Value Item     

 

--------------------------------------------------------------------------------

 


                               Page 41 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Inspection: Origin              Acceptance:
Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Commercial Item Inspection          Trade Agreement
Act            Class I ODS Substance  Application/Use    Quantity    None     
None      None    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Contract 

_ 

Req No / Pri  Required                Delivery                  A TBD    10 EA 
*90 Calendar Days                New Production          Item No.               
3002                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 4920-01-624-5966 KV            Test Set Subassembly         
  Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          IUID Required: No         
    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Contract 

_ 

Req No / Pri  Required                Delivery                  A TBD    5 EA 
*90 Calendar Days                    PBS-4100D+          Item No.               
3003                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty             

 

--------------------------------------------------------------------------------

 


                               Page 42 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            PBS-4100D+            10  EA  $**       
$**      NSN: 6635-01-630-9391 KV            Balancing Machine               
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Contractor Responsibility for Inspection        Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    10 EA  *60 Calendar Days         
      PBS-4100+          Item No.                3004                  Firm
Fixed Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                5  EA  $**        $**      NSN:
6635-01-630-9391 KV            Balancing Machine              NSN IN:
6635-01-563-5989KV            NSN OUT:  6635-01-630-9391KV             
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report:
Receiving Report Required        Quality Assurance: Contractor Responsibility
for Inspection        IUID Required: No              Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 43 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            PBS-4100R+          Item No.               
3005                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                2  EA  $** 
      $**      NSN: 4920-01-624-5966              Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          IUID Required: No         
    Trade Agreement Act            Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    2 EA  *60
Calendar Days                KC-135 Kit          Item No.                3006   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 6625-01-395-8180 KV            Electrical Assembly Kit     
      Manufacturer      Part Number          26741      **           
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri         

Order or Reparable 

          Assets, Whichever    is Later Required                Delivery       
       

 

--------------------------------------------------------------------------------

 


                               Page 44 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            KC-135 Kit            A TBD    5 EA  *60
Calendar Days                B-1 Kit          Item No.                3007     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-6787 KV            Manufacturer      Part Number     
    26741      INPUT: **;              

     OUTPUT: ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                A-10 Kit          Item No.                3008     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                3  EA  $**       
$**      NSN: 6625-01-431-7920 KV            BALANCING SYSTEM           
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

 

 

--------------------------------------------------------------------------------

 


                              

Page 45 of 80 

          Indefinite Delivery Contract FA8519-16-D-0003            A-10 Kit     
      A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    3 EA  *60
Calendar Days                C-5 Kit          Item No.                3009     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-563-6437 KV            Manufacturer      Part Number     
    26741      **            Limitations of Liability: Other Than High Value
Item            Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

*ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                E-4 Kit          Item No.                3010     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-5175 KV            Manufacturer      Part Number     
    26741      INPUT: **;               OUTPUT:            Limitations of
Liability: Other Than High Value Item       

 

--------------------------------------------------------------------------------

 


                               Page 46 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            E-4 Kit              Inspection: Origin   
          Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      U-2 Kit          Item No.                3011                  Firm Fixed
Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                1  EA  $**        $**      NSN:
6625-01-502-5177 KV            Manufacturer      Part Number          26741     
INPUT: **;               OUTPUT:            Limitations of Liability: Other Than
High Value Item            Inspection: Origin              Acceptance: Origin   
        Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      C-17 / F-117 Kit          Item No.                3012                 
Firm Fixed Price              Best  U/I  Unit Price        Estimated Total
Price    Estimated                Qty             

 

--------------------------------------------------------------------------------

 


                               Page 47 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            C-17 / F-117 Kit            2  EA  $**     
 

$** 

    NSN: 6625-01-481-5997 BE            Accessory Kit               
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

              *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    2 EA  *60 Calendar Days         
      B-2 Kit          Item No.                3013                  Firm Fixed
Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                1  EA  $**        $**      NSN:
6625-01-502-5176 KV            Manufacturer      Part Number          26741     
OUTPUT:               

     ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report:  Receiving Report Required        Quality
Assurance: Contractor Responsibility for Inspection        Type / Ship To   
PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 48 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            B-52 Kit          Item No.               
3014                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 6625-01-628-1987 KV            Amplifier, Accelerom         
    Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report:
Receiving Report Required        Quality Assurance: Contractor Responsibility
for Inspection        IUID Required: No              Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                Charge Amp          Item No.                3015   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                2  EA  $** 
      $**      NSN: 5996-01-431-4624 KV            Amplifier, Accelerom         
  Manufacturer      Part Number          26741      INPUT: , OUTPUT:           
  **            Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          IUID Required: No         
    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later

 

--------------------------------------------------------------------------------

 


                               Page 49 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Charge Amp          Required               
Delivery                  A TBD    2 EA  *60 Calendar Days                Charge
Amp          Item No.                3016                  Firm Fixed Price     
        Best  U/I  Unit Price        Estimated Total Price    Estimated         
      Qty                5  EA  $**        $**      NSN: 5996-01-431-2547 KV   
        BALANCING SYSTEM            PN: INPUT:**;OUTPUT**           
Manufacturer      Part Number          26741      PN:                INPUT:**;  
            OUTPUT**            Limitations of Liability: Other Than High Value
Item            Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Buy American Act/Balance
of Payments Program          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                Calibration          Item No.                3017 
                Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                1  EA  $** 
      $**      Calibration                  Limitations of Liability: Other Than
High Value Item       

 

--------------------------------------------------------------------------------

 


                               Page 50 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Calibration              Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Commercial Item Inspection          Class I ODS
Substance  Application/Use    Quantity    NONE                Type / Ship To   
PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                DATA          Item No.                3018         
                CDRLs A001 - A008            IAW Attached DD1423s             
Limitations of Liability: Other Than High Value Item            Inspection:
Destination            Acceptance: Destination            Inspection/Acceptance
Report:  Wide Area Workflow        Quality Assurance: IAW DD1423s               
  A001 - Commercial Asset Visibility AF (CAV AF) End Item Reporting    Item No. 
              3018AA                  Firm Fixed Price              Quantity 
U/I  Unit Price        Amount    1  LO  Not Separately Priced      Not
Separately Priced      CDRL A001                Commercial Asset Visibility AF
(CAV AF) End Item Reporting        DI-MGMT-81634B              Exhibit: A       
                  A002 - Contractor's Standard Operating Procedures (SOPs)   
Item No.                3018AB                  Firm Fixed Price             
Quantity  U/I  Unit Price        Amount 

 

--------------------------------------------------------------------------------

 


                   Page 51 of 80        Indefinite Delivery Contract
FA8519-16-D-0003              A002 - Contractor's Standard Operating Procedures
(SOPs)      1  LO  Not Separately Priced  Not Separately Priced      CDRL A002 
        Contractor's Standard Operating Procedures (SOPs)      DI-MGMT-81580   
    Exhibit: A                    A003 - Technical Report - Study Services   
Item No.          3018AC            Firm Fixed Price        Quantity  U/I  Unit
Price  Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL
A003          Technical Report - Study Services      DI-MGMT-80508B       
Exhibit: A                    A004 - Monthly Status Report    Item No.         
3018AD            Firm Fixed Price        Quantity  U/I  Unit Price  Amount   
1  LO  Not Separately Priced  Not Separately Priced      CDRL A004         
Monthly Status Report      DI-MGMT-80368A        Exhibit: A                   
A005 - Safe Alerts    Item No.          3018AE            Firm Fixed Price     
  Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not
Separately Priced      CDRL A005          Safe Alerts          DI-QCIC-80125B   
    Exhibit: A                    A006 - GIDEP Response    Item No.         
3018AF            Firm Fixed Price        Quantity  U/I  Unit Price  Amount   
1  LO  Not Separately Priced  Not Separately Priced      CDRL A006       

 

--------------------------------------------------------------------------------

 


                   Page 52 of 80        Indefinite Delivery Contract
FA8519-16-D-0003              A006 - GIDEP Response      GIDEP Response       
DI-QCIC-80126B        Exhibit: A                    A007 - GIDEP    Item No.   
      3018AG            Firm Fixed Price        Quantity  U/I  Unit Price 
Amount    1  LO  Not Separately Priced  Not Separately Priced      CDRL A007   
      GIDEP          DI-QCIC-80127A        Exhibit: A                    A008 -
Software Product Specification    Item No.          3018AH            Firm Fixed
Price        Quantity  U/I  Unit Price  Amount    1  LO  Not Separately Priced 
Not Separately Priced      CDRL A008          Software Product Specification   
  DI-IPSC-81441A        Exhibit: A                Beyond Economical Repair     
  Item No.          3019            Firm Fixed Price        Best  U/I  Unit
Price  Estimated Total Price    Estimated          Qty          1  LO  Not
Separately Priced  Not Separately Priced      Beyond Economical Repair   

 

Option IV may be exercised at any time, from time to
time, within 1460 days after effective date of basic contract.   Multiple option periods may be exercised simultaneously. An option is determined to have been exercised when transmitted electronically by fax or email. 

--------------------------------------------------------------------------------

 


                               Page 53 of 80            Indefinite Delivery
Contract FA8519-16-D-0003                         Item No.                4001 
                Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                10  EA 
$**        $**      NSN: 6635-01-630-9391 KV            Balancing Machine       
      Manufacturer      Part Number          26741      **           
Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Commercial Item Inspection          Trade Agreement
Act            Class I ODS Substance 

Application/Use 

  Quantity    None      None      None    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

    *ARO Contract 

_ 

Req No / Pri  Required                Delivery                  A TBD    10 EA 
*90 Calendar Days                New Production          Item No.               
4002                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 4920-01-624-5966 KV            Test Set Subassembly         
  Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          IUID Required: No         
    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

    *ARO Contract 

_ 

Req No / Pri  Required                Delivery               

 

--------------------------------------------------------------------------------

 


                               Page 54 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            New Production            A TBD    5 EA 
*90 Calendar Days                    PBS-4100D+          Item No.               
4003                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                15  EA 
$**        $**      NSN: 6635-01-630-9391 KV            Balancing Machine       
        Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Contractor Responsibility for Inspection        Type /
Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    15 EA  *60
Calendar Days                PBS-4100+          Item No.                4004   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 6635-01-630-9391 KV            Balancing Machine           
  NSN IN: 6635-01-563-5989KV            NSN OUT:  6635-01-630-9391KV           
  Limitations of Liability: Other Than High Value Item            Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report:
Receiving Report Required        Quality Assurance: Contractor Responsibility
for Inspection        IUID Required: No           

 

--------------------------------------------------------------------------------

 


                               Page 55 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            PBS-4100+            Type / Ship To   
PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                PBS-4100R+          Item No.                4005   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 4920-01-624-5966              Limitations of Liability:
Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Trade Agreement Act       
    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_  Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                KC-135 Kit          Item No.                4006   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 6625-01-395-8180 KV            Electrical Assembly Kit     
      Manufacturer      Part Number          26741      **           
Limitations of Liability: Other Than High Value Item       

 

--------------------------------------------------------------------------------

 


                               Page 56 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            KC-135 Kit              Inspection: Origin 
            Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    5 EA  *60 Calendar Days         
      B-1 Kit          Item No.                4007                  Firm Fixed
Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                1  EA  $**        $**      NSN:
6625-01-502-6787 KV            Manufacturer      Part Number          26741     
INPUT: **;              

     OUTPUT: ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days         
      A-10 Kit          Item No.                4008                  Firm Fixed
Price              Best  U/I  Unit Price       

Total Estimated Cost 

  Estimated                Qty             

 

--------------------------------------------------------------------------------

 


                               Page 57 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            A-10 Kit            3  EA  $**       

$** 

    NSN: 6625-01-431-7920 KV            BALANCING SYSTEM           
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    3 EA  *60 Calendar Days         
      C-5 Kit          Item No.                4009                  Firm Fixed
Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                1  EA  $**        $**      NSN:
6625-01-563-6437 KV            Manufacturer      Part Number          26741     
**            Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    1 EA  *60 Calendar Days   

 

--------------------------------------------------------------------------------

 


                              

Page 58 of 80 

          Indefinite Delivery Contract FA8519-16-D-0003            E-4 Kit     
    Item No.                4010                  Firm Fixed Price             
Best  U/I  Unit Price        Estimated Total Price    Estimated               
Qty                1  EA  $**        $**      NSN: 6625-01-502-5175 KV         
  Manufacturer      Part Number          26741      INPUT: **;              
OUTPUT:            Limitations of Liability: Other Than High Value Item         
  Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                U-2 Kit          Item No.                4011     
            Firm Fixed Price              Quantity  U/I  Unit Price       
Amount    1  EA  $**        $**      NSN: 6625-01-502-5177 KV           
Manufacturer      Part Number          26741      INPUT: **;              
OUTPUT:            Limitations of Liability: Other Than High Value Item         
  Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I)  *ARO Funded  _  Req
No / Pri          Order or Reparable            Assets, Whichever    is Later
Required                Delivery               

 

--------------------------------------------------------------------------------

 


                               Page 59 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            U-2 Kit            A TBD    1 EA  *60
Calendar Days                C-17 / F-117 Kit          Item No.               
4012                  Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                2  EA  $** 
      $**      NSN: 6625-01-481-5997 BE            Accessory Kit               
Manufacturer      Part Number          26741      **            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    2 EA  *60
Calendar Days                B-2 Kit          Item No.                4013     
            Firm Fixed Price              Best  U/I  Unit Price        Estimated
Total Price    Estimated                Qty                1  EA  $**       
$**      NSN: 6625-01-502-5176 KV            Manufacturer      Part Number     
    26741      OUTPUT:               

      ** 

          Limitations of Liability: Other Than High Value Item           
Inspection: Origin              Acceptance: Origin           
Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Contractor Responsibility for Inspection        Type /
Ship To    PACRN 

Mark For 

 

 

--------------------------------------------------------------------------------

 


                              

Page 60 of 80 

          Indefinite Delivery Contract FA8519-16-D-0003              B-2 Kit   
        A TBD      PAA          Type / Ship To  Quantity (U/I) 

        *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                  B-52 Kit          Item No.                4014   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                5  EA  $** 
      $**      NSN: 6625-01-628-1987 KV            Amplifier, Accelerom         
    Limitations of Liability: Other Than High Value Item          Inspection:
Origin              Acceptance: Origin            Inspection/Acceptance Report:
Receiving Report Required        Quality Assurance: Contractor Responsibility
for Inspection        IUID Required: No              Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

        *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days                Charge Amp          Item No.                4015   
              Firm Fixed Price              Best  U/I  Unit Price       
Estimated Total Price    Estimated                Qty                2  EA  $** 
      $**      NSN: 5996-01-431-4624 KV            Amplifier, Accelerom         
  Manufacturer      Part Number        26741      INPUT: , OUTPUT:             
**       

 

--------------------------------------------------------------------------------

 


                               Page 61 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Charge Amp              Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          IUID Required: No         
    Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri 

        Order or Reparable            Assets, Whichever    is Later Required   
            Delivery                  A TBD    2 EA  *60 Calendar Days         
      Charge Amp          Item No.                4016                  Firm
Fixed Price              Best  U/I  Unit Price        Estimated Total Price   
Estimated                Qty                5  EA  $**        $**      NSN:
5996-01-431-2547 KV            BALANCING SYSTEM            PN:
INPUT:**;OUTPUT**            Manufacturer      Part Number          26741     
PN:                INPUT:**;               OUTPUT**            Limitations of
Liability: Other Than High Value Item            Inspection: Origin             
Acceptance: Origin            Inspection/Acceptance Report: 

Receiving Report Required 

      Quality Assurance: Standard Inspection          Buy American Act/Balance
of Payments Program          Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

            *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    5 EA  *60
Calendar Days   

 

--------------------------------------------------------------------------------

 


                               Page 62 of 80            Indefinite Delivery
Contract FA8519-16-D-0003            Calibration          Item No.             
  4017                  Firm Fixed Price              Best  U/I  Unit Price     
  Estimated Total Price    Estimated                Qty                1  EA 
$**        $**      Calibration                  Limitations of Liability: Other
Than High Value Item            Inspection: Origin              Acceptance:
Origin            Inspection/Acceptance Report:  Receiving Report Required     
  Quality Assurance: Commercial Item Inspection          Class I ODS Substance 
Application/Use    Quantity    NONE                Type / Ship To    PACRN 

Mark For 

    A TBD      PAA          Type / Ship To  Quantity (U/I) 

             *ARO Funded 

_ 

Req No / Pri          Order or Reparable            Assets, Whichever    is
Later Required                Delivery                  A TBD    1 EA  *60
Calendar Days                DATA          Item No.                4018         
                CDRLs A001 - A008            IAW Attached DD1423s             
Limitations of Liability: Other Than High Value Item            Inspection:
Destination            Acceptance: Destination            Inspection/Acceptance
Report:  Wide Area Workflow        Quality Assurance: IAW DD1423s               
  A001 - Commercial Asset Visibility AF (CAV AF) End Item Reporting    Item No. 
              4018AA                  Firm Fixed Price              Quantity 
U/I  Unit Price        Amount    1  LO  Not Separately Priced      Not
Separately Priced      CDRL A001                Commercial Asset Visibility AF
(CAV AF) End Item Reporting     

 

--------------------------------------------------------------------------------

 


                   Page 63 of 80        Indefinite Delivery Contract
FA8519-16-D-0003            A001 - Commercial Asset Visibility AF (CAV AF) End
Item Reporting      DI-MGMT-81634B        Exhibit: A                    A002 -
Contractor's Standard Operating Procedures (SOPs)    Item No.          4018AB   
        Firm Fixed Price        Quantity  U/I  Unit Price  Amount    1  LO  Not
Separately Priced  Not Separately Priced      CDRL A002          Contractor's
Standard Operating Procedures (SOPs)      DI-MGMT-81580        Exhibit: A       
            A003 - Technical Report - Study Services    Item No.         
4018AC            Firm Fixed Price        Quantity  U/I  Unit Price  Amount   
1  LO  Not Separately Priced  Not Separately Priced      CDRL A003         
Technical Report - Study Services      DI-MGMT-80508B        Exhibit: A         
          A004 - Monthly Status Report    Item No.          4018AD           
Firm Fixed Price        Quantity  U/I  Unit Price  Amount    1  LO  Not
Separately Priced  Not Separately Priced      CDRL A004          Monthly Status
Report      DI-MGMT-80368A        Exhibit: A                    A005 - Safe
Alerts    Item No.          4018AE            Firm Fixed Price        Quantity 
U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not Separately Priced 
    CDRL A005          Safe Alerts          DI-QCIC-80125B        Exhibit: A   
   

 

--------------------------------------------------------------------------------

 


                   Page 64 of 80        Indefinite Delivery Contract
FA8519-16-D-0003              A006 - GIDEP Response    Item No.          4018AF 
          Firm Fixed Price        Quantity  U/I  Unit Price  Amount    1  LO 
Not Separately Priced  Not Separately Priced      CDRL A006          GIDEP
Response        DI-QCIC-80126B        Exhibit: A                    A007 -
GIDEP    Item No.          4018AG            Firm Fixed Price        Quantity 
U/I  Unit Price  Amount    1  LO  Not Separately Priced  Not Separately Priced 
    CDRL A007          GIDEP          DI-QCIC-80127A        Exhibit: A         
          A008 - Software Product Specification    Item No.          4018AH     
      Firm Fixed Price        Quantity  U/I  Unit Price  Amount    1  LO  Not
Separately Priced  Not Separately Priced      CDRL A008          Software
Product Specification      DI-IPSC-81441A        Exhibit: A               
Beyond Economical Repair        Item No.          4019            Firm Fixed
Price        Best  U/I  Unit Price  Estimated Total Price    Estimated         
Qty          1  LO  Not Separately Priced  Not Separately Priced      Beyond
Economical Repair   

 

--------------------------------------------------------------------------------

 


   Page 65 of 80  Indefinite Delivery Contract FA8519-16-D-0003 

 

     SHIP TO / PLACE OF PERFORMANCE

TYPE/CODE: A TBD
     TO BE DETERMINED

MARK FOR: (See Individual Line Item)
REQUISITION NUMBER: (See Individual Line Item)
REQUISITION PRIORITY: (See Individual Line Item)
AWARD NUMBER: FA8519-16-D-0003
BASIC CONTRACT NUMBER: FA851916D0003

--------------------------------------------------------------------------------

 


                   Page 66 of 80          Indefinite Delivery Contract
FA8519-16-D-0003    CONTRACT CLAUSES     252.203 7000  
REQUIREMENTS RELATING TO COMPENSATION OF FORMER DOD OFFICIALS     (SEP 2011)    
(IAW DFARS 203.171 4(a), DFARS 212.301(f)(ii))              252.203-7003  AGENCY
OFFICE OF THE INSPECTOR GENERAL (DEC 2012)    (IAW DFARS 203.1004(a), DFARS
212.301(f)(iii))    252.205-7000  PROVISION OF INFORMATION TO COOPERATIVE
AGREEMENT HOLDERS    (DEC 1991)          (IAW DFARS 205.470, DFARS
212.301(f)(x))    252.211-7003  ITEM UNIQUE IDENTIFICATION AND VALUATION (MAR
2016)    (IAW DFARS 211.274-6(a)(1), DFARS 212.301(f)(xii))  (a) Definitions. As
used in this clause—          “DoD recognized unique identification equivalent”
means a unique identification method that is in commercial use and  has been
recognized by DoD. All DoD recognized unique identification equivalents are
listed at  http://www.acq.osd.mil/dpap/pdi/uid/iuid/equivalents.html .   
“Unique item identifier type” means a designator to indicate which method of
uniquely identifying a part has been  used. The current list of accepted unique
item identifier types is maintained at 
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html .        (c) Unique item
identifier.          (1) The Contractor shall provide a unique item identifier
for the following:  (i) Delivered items for which the Government’s unit
acquisition cost is $5,000 or more, except for  the following line items:       
Contract Line, Subline, or    Item Description  Exhibit Line Item Number       
       See Schedule as Applicable               (ii) Items for which the
Government’s unit acquisition cost is less than $5,000 that are identified in 
the Schedule or the following table:      Contract Line, Subline, or    Item
Description  Exhibit Line Item Number          *Items less than $5000, which
require UID, will be specifically 

See Schedule as Applicable 

identified in the schedule.                       (iii) Subassemblies,
components, and parts embedded within delivered items, items with warranty 
requirements, DoD serially managed reparables and DoD serially managed
nonreparables as  specified in Attachment Number ( or See Schedule as
Applicable).  (iv) Any item of special tooling or special test equipment as
defined in FAR 2.101 that have been  designated for preservation and storage for
a Major Defense Acquisition Program as specified in  Attachment Number ( or See
Schedule as Applicable).  (v) Any item not included in paragraphs (c)(1)(i),
(ii), (iii), or (iv) of this clause for which the  contractor creates and marks
a unique item identifier for traceability.    (f) The Contractor shall submit
the information required by paragraphs (d) and (e) of this clause as follows: 
(1) End items shall be reported using the receiving report capability in Wide
Area WorkFlow (WAWF) in  accordance with the clause at 252.232-7003. If WAWF is
not required by this contract, and the contractor is  not using WAWF, follow the
procedures at http://dodprocurementtoolbox.com/site/uidregistry/ .  (2) Embedded
items shall be reported by one of the following methods—  (i) Use of the
embedded items capability in WAWF;  (ii) Direct data submission to the IUID
Registry following the procedures and formats at 
http://dodprocurementtoolbox.com/site/uidregistry/; or 

 

--------------------------------------------------------------------------------

 


               Page 67 of 80      Indefinite Delivery Contract FA8519-16-D-0003 
    (iii) Via WAWF as a deliverable attachment for exhibit line item number ,
Unique Item   

Identifier Report for Embedded Items, Contract Data Requirements List, DD Form
1423. 

    52.212-5  CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES
OR EXECUTIVE ORDERS--COMMERCIAL ITEMS (JUN 2016)     (IAW FAR 12.301(b)(4))   
(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are  incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to  acquisitions
of commercial items:      (1) 52.209-10, Prohibition on Contracting with
Inverted Domestic Corporations (Nov 2015).  (2) 52.233-3, Protest After Award
(Aug 1996)(31 U.S.C 3553).    (3) 52.233-4, Applicable Law for Breach of
Contract Claim (Oct 2004)(Public Laws 108-77 and 108-78 (19  U.S.C. 3805
note)).        (b) The Contractor shall comply with the FAR clauses in this
paragraph (b) that the Contracting Officer has indicated  as being incorporated
in this contract by reference to implement provisions of law or Executive orders
applicable to  acquisitions of commercial items:        [Contracting Officer
check as appropriate.]    X  (1)  52.203-6, Restrictions on Subcontractor Sales
to the Government (Sep 2006),      with Alternate I (Oct 1995)(41 U.S.C. 4704
and 10 U.S.C. 2402).  X  (2)  52.203-13, Contractor Code of Business Ethics and
Conduct (Oct 2015) (41      U.S.C. 3509).      (3)  52.203-15, Whistleblower
Protections Under the American Recovery and      Reinvestment Act of 2009 (Jun
2010) (Section 1553 of Pub. L. 111-5).      (Applies to contracts funded by the
American Recovery and  Reinvestment Act of 2009.) X  (4)  52.204-10, Reporting
Executive Compensation and First-Tier Subcontract      Awards (Oct 2015) (Pub.
L. 109-282) (31 U.S.C. 6101 note).    (5)  [Reserved].      (6)  52.204-14,
Service Contract Reporting Requirements (Jan 2014) (Pub. L.      111-117,
section 743 of Div. C).      (7)  52.204-15, Service Contract Reporting
Requirements for Indefinite-Delivery      Contracts (Jan 2014) (Pub. L. 111-117,
section 743 of Div. C).  X  (8)  52.209-6, Protecting the Government’s Interest
When Subcontracting with      Contractors Debarred, Suspended, or Proposed for
Debarment (Oct      2015) (31 U.S.C. 6101 note).    X  (9)  52.209-9, Updates of
Publicly Available Information Regarding Responsibility      Matters (Jul 2013)
(41 U.S.C. 2313).      (10)  [Reserved]    _  (11)  (i) 52.219-3, Notice of
HUBZone Set-Aside or Sole-Source Award (Nov 2011)(15      U.S.C. 657a).     
(11)  (ii) Alternate I (Nov 2011) of 52.219-3.      (12)  52.219-4, Notice of
Price Evaluation Preference for HUBZone Small Business      Concerns (Oct 2014)
(if the offeror elects to waive the preference, it      shall so indicate in its
offer)(15 U.S.C. 657a).      (12)  (ii) Alternate I (Jan 2011) of 52.219-4.     
(13)  [Reserved]      (14)  (i) 52.219-6, Notice of Total Small Business
Set-Aside (Nov 2011)(15 U.S.C.      644).      (14)  (ii) Alternate I (Nov
2011).      (14)  (iii) Alternate II (Nov 2011).      (15)  (i) 52.219-7, Notice
of Partial Small Business Set-Aside (June 2003)(15 U.S.C.      644).      (15) 
(ii) Alternate I (Oct 1995) of 52.219-7.      (15)  (iii) Alternate II (Mar
2004) of 52.219-7.   

 

--------------------------------------------------------------------------------

 


           Page 68 of 80      Indefinite Delivery Contract FA8519-16-D-0003   
X  (16)  52.219-8, Utilization of Small Business Concerns (Oct 2014) (15 U.S.C. 
    637(d)(2) and (3)).    (17)  (i) 52.219-9, Small Business Subcontracting
Plan (Oct 2015)(15 U.S.C.      637(d)(4)). (In accordance with DDP Memo dated 9
Sep 2013, DAR      Tracking Number 2013-O0014, Class Deviation—Summary
Subcontract      Report Submission, this clause is replaced with DFARS Deviation
dated      Aug 2013. Effective until incorporated into the FAR or DFARS or
until      rescinded.)    (17)  (ii) Alternate I (Oct 2001) of 52.219-9.   
(17)  (iii) Alternate II (Oct 2001) of 52.219-9.    (17)  (iv) Alternate III
(Oct 2015) of 52.219-9.    (18)  52.219-13, Notice of Set-Aside of Orders (Nov
2011) (15 U.S.C. 644(r)).    (19)  52.219-14, Limitations on Subcontracting (Nov
2011)(15 U.S.C. 637(a)(14)).  X  (20)  52.219-16, Liquidated
Damages—Subcontracting Plan (Jan 1999) (15 U.S.C.      637(d)(4)(F)(i)).   
(21)  52.219-27, Notice of Service-Disabled Veteran-Owned Small Business
Set-Aside  (Nov 2011)(15 U.S.C. 657 f). X  (22)  52.219-28, Post Award Small
Business Program Rerepresentation (Jul 2013) (15      U.S.C. 632(a)(2)).   
(23)  52.219-29, Notice of Set-Aside for, or sole Source Award to, Economically 
    Disadvantaged Women-Owned Small Business Concerns (Dec 2015)      (15 U.S.C.
637(m)).    (24)  52.219-30, Notice of Set-Aside for, or Sole source Award to,
Women-Owned      Small Business Concerns Eligible Under the Women Owned Small   
  Business Program (Dec 2015) (15 U.S.C. 637(m)).  X  (25)  52.222-3, Convict
Labor (June 2003)(E.O. 11755).    (26)  52.222-19, Child Labor—Cooperation with
Authorities and Remedies (Feb      2016)(E.O. 13126).  X  (27)  52.222-21,
Prohibition of Segregated Facilities (Apr 2015).  X  (28)  52.222-26, Equal
Opportunity (Apr 2015)(E.O. 11246).  X  (29)  52.222-35, Equal Opportunity for
Veterans (Oct 2015)(38 U.S.C. 4212).  X  (30)  52.222-36, Equal Opportunity For
Workers with Disabilities (Jul 2014)(29 U.S.C.      793).  X  (31)  52.222-37,
Employment Reports on Veterans (Feb 2016)(38 U.S.C. 4212).  X  (32)  52.222-40,
Notification of Employee Rights Under the National Labor Relations  Act (Dec
2010) (E.O. 13496). X  (33)  (i) 52.222-50, Combating Trafficking in Persons
(Mar 2015) (22 U.S.C. chapter      78 and E.O. 13627).    (33)  (ii) Alternate I
(Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).    (34) 
52.222-54, Employment Eligibility Verification (Oct 2015) (E. O. 12989). (Not   
  applicable to the acquisition of commercially available off-the-shelf items   
  or certain other types of commercial items as prescribed in 22.1803.)  _ 
(35)  (i) 52.223-9, Estimate of Percentage of Recovered Material Content for   
  EPA-Designated Items (May 2008)(42 U.S.C. 6962(c)(3)(A)(ii)). (Not     
applicable to the acquisition of commercially available off-the-shelf     
items.)  _  (35)  (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C.
6962(i)(2)(C)). (Not applicable      to the acquisition of commercially
available off-the-shelf items.)    (36)  52.223-11, Ozone-Depleting Substances
and High Global Warming Potential      Hydrofluorocarbons (June 2016) (E.O.
13693)    (37)  52.223-12, Maintenance, Service, Repair, or Disposal of
Refrigeration      Equipment and Air Conditioners (June 2016) (E.O. 13693)  _ 
(38)  (i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (Oct
2015)      (E.O.s 13423 and 13514). 

 

--------------------------------------------------------------------------------

 


    Page 69 of 80      Indefinite Delivery Contract FA8519-16-D-0003    _  (38) 
(ii) Alternate I (Oct 2015) of 52.223-13.  _  (39)  (i) 52.223-14, Acquisition
of EPEAT®-Registered Televisions (Jun 2014) (E.O.s      13423 and 13514).  _ 
(39)  (ii) Alternate I (Jun 2014) of 52.223-14.     (40)  52.223-15, Energy
Efficiency in Energy-Consuming Products (Dec 2007)        (42.U.S.C. 8259b).   
(41)  (i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer
Products      (Oct 2015) (E.O.s 13423 and 13514).  _  (41)  (ii) Alternate I
(Jun 2014) of 52.223-16.  X  (42)  52.223-18, Encouraging Contractor Policies to
Ban Text Messaging While      Driving (Aug 2011)(E.O. 13513).    (43) 
52.223-20, Aerosols (June 2016) (E.O. 13693)    (44)  52.223-21, Foams (June
2016) (E.O. 13693)    (45)  52.225-1, Buy American--Supplies (May 2014)(41
U.S.C. chapter 83).    (46)  (i) 52.225-3, Buy American--Free Trade
Agreements--Israeli Trade Act (May      2014) (41 U.S.C. chapter 83, 19 U.S.C.
3301 note, 19 U.S.C. 2112      note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note,
Pub. L. 103-182,      108-77, 108-78, 108-286, 108-302, 109-53, 109-169,
109-283, 110-138,  112-41, 112-42, and 112-43). _  (46)  (ii) Alternate I (May
2014) of 52.225-3.  _  (46)  (iii) Alternate II (May 2014) of 52.225-3.  _ 
(46)  (iv) Alternate III (May 2014) of 52.225-3.    (47)  52.225-5, Trade
Agreements (Feb 2016) (19 U.S.C. 2501, et seq., 19 U.S.C.      3301 note).  X 
(48)  52.225-13, Restriction on Certain Foreign Purchases (Jun 2008)(E.O.s,     
proclamations, and statutes administered by the Office of Foreign      Assets
Control of the Department of Treasury).    (49)  52.225-26, Contractors
Performing Private Security Functions Outside the United      States (Jul 2013)
(Section 862, as amended, of the National Defense      Authorization Act for
Fiscal Year 2008; 10 U.S.C. 2302 Note).    (50)  52.226-4, Notice of Disaster or
Emergency Area Set-Aside (Nov 2007)(42 U.S.C.      5150).    (51)  52.226-5,
Restrictions on Subcontracting Outside Disaster or Emergency Area  (Nov 2007)(42
U.S.C. 5150).   (52)  52.232-29, Terms for financing of Purchases of Commercial
Items (Feb 2002)(41      U.S.C. 4505), 10 U.S.C. 2307(f)).    (53)  52.232-30,
Installment Payments for Commercial Items (Oct 1995)(41 U.S.C.  4505, 10 U.S.C.
2307(f)). X  (54)  52.232-33, Payment by Electronic Funds Transfer—System for
Award      Management (Jul 2013)(31.U.S.C. 3332).    (55)  52.232-34, Payment by
Electronic Funds Transfer—Other than System for      Award Management (Jul
2013)(31.U.S.C. 3332).    (56)  52.232-36, Payment by Third Party (May 2014) (31
U.S.C. 3332).    (57)  52.239-1, Privacy or Security Safeguards (Aug 1996)(5
U.S.C. 552a).    (58)  (i) 52.247-64, Preference for Privately Owned U.S.-Flag
Commercial Vessels      (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C.
2631).  _  (58)  (ii) Alternate I (Apr 2003) of 52.247-64.    (c) The Contractor
shall comply with the FAR clauses in this paragraph (c), applicable to
commercial services, that  the Contracting Officer has indicated as being
incorporated in this contract by reference to implement provisions of  law or
Executive orders applicable to acquisitions of commercial items:    [Contracting
Officer check as appropriate.]    (1) 

52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O. 13495). 

X  (2) 

52.222-41, Service Contract Labor Standards (May 2014) (41 U.S.C. chapter 67). 

 

--------------------------------------------------------------------------------

 


           Page 70 of 80      Indefinite Delivery Contract FA8519-16-D-0003   
X  (3)  52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014)
(29      U.S.C. 206 and 41 U.S.C. chapter 67).  X  (4)  52.222-43, Fair Labor
Standards Act and Service Contract Labor      Standards--Price Adjustment
(Multiple Year and Option Contracts) (May      2014)(29 U.S.C. 206 and 41 U.S.C.
chapter 67).    (5)  52.222-44, Fair Labor Standards Act and Service Contract
Labor Standards -      Price Adjustment (May 2014) (29 U.S.C. 206 and 41 U.S.C.
chapter 67).    (6)  52.222-51, Exemption from Application of the Service
Contract Labor Standards      to Contracts for Maintenance, Calibration, or
Repair of Certain      Equipment—Requirements (May 2014) (41 U.S.C. chapter
67).    (7)  52.222-53, Exemption from Application of the Service Contract Labor
Standards      to Contracts for Certain Services—Requirements (May 2014)(41     
U.S.C. chapter 67).  X  (8)  52.222-55, Minimum Wages Under Executive Order
13658 (Dec 2015).    (9)  52.226-6, Promoting Excess Food Donation to Nonprofit
Organizations. (May  2014) (42 U.S.C. 1792).   (10)  52.237-11, Accepting and
Dispensing of $1 Coin (Sep 2008) (31 U.S.C.      5112(p)(1)).    (d) Comptroller
General Examination of Record. The Contractor shall comply with the provisions
of this paragraph (d)  if this contract was awarded using other than sealed bid,
is in excess of the simplified acquisition threshold, and does  not contain the
clause at 52.215-2, Audit and Records--Negotiation.  (1) The Comptroller General
of the United States, or an authorized representative of the Comptroller 
General, shall have access to and right to examine any of the Contractor's
directly pertinent records  involving transactions related to this contract. 
(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other  evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for  any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this  contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall  be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals  under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract  shall be made available until
such appeals, litigation, or claims are finally resolved.  (3) As used in this
clause, records include books, documents, accounting procedures and practices,
and  other data, regardless of type and regardless of form. This does not
require the Contractor to create or  maintain any record that the Contractor
does not maintain in the ordinary course of business or pursuant to  a provision
of law.      (e)(1) Notwithstanding the requirements of the clauses in
paragraphs (a), (b), (c) and (d) of this clause, the Contractor  is not required
to flow down any FAR clause, other than those in paragraphs (e)(1) of this
paragraph in a subcontract  for commercial items. Unless otherwise indicated
below, the extent of the flow down shall be as required by the  clause—      (i)
52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41 U.S.C.
3509).  (ii) 52.219-8, Utilization of Small Business Concerns (Oct 2014) (15
U.S.C. 637(d)(2) and (3)), in all  subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts  to small
business concerns) exceeds $700,000 ($1.5 million for construction of any public
facility),  the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting  opportunities.    (iii) 52.222-17, Nondisplacement of
Qualified Workers (May 2014) (E.O. 13495). Flow Down  required in accordance
with paragraph (l) of FAR clause 52.222-17.  (iv) 52.222-21, Prohibition of
Segregated Facilities (Apr 2015).  (v) 52.222-26, Equal Opportunity (Apr 2015)
(E.O. 11246).  (vi) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38
U.S.C. 4212).  (vii) 52.222-36, Equal Opportunity for Workers with Disabilities
(Jul 2014) (29 U.S.C. 793). 

(viii) 52.222-37, Employment Reports on Veterans (Feb 2016) (38 U.S.C. 4212).

(ix) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010)  (E.O. 13496). Flow down required in accordance with
paragraph (f) of FAR clause 52.222-40.  (x) 52.222-41, Service Contract Labor
Standards (May 2014),(41 U.S.C. chapter 67).  (xi) X (A) 52.222-50, Combating
Trafficking in Persons (Mar 2015) (22 U.S.C. chapter 78 and  E.O. 13627).   

(B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627). 

 

--------------------------------------------------------------------------------

 


     Page 71 of 80
Indefinite Delivery Contract FA8519-16-D-0003

(xii) 52.222-51, Exemption from Application of the Service Contract Labor
Standards to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment—Requirements (May 2014)(41 U.S.C. 351, chapter 67.).

(xiii) 52.222-53, Exemption from Application of the Service Contract Labor
Standards to Contracts for Certain Services—Requirements (May 2014) (41 U.S.C.
351, chapter 67).

(xiv) 52.222-54, Employment Eligibility Verification (Oct 2015) (E. O. 12989).

(xv) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

(xvi) 52.225-26, Contractors Performing Private Security Functions Outside the
United States (Jul 2013) (Section 862, as amended, of the National Defense
Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

(xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May
2014) (42 U.S.C.

1792). Flow down required in accordance with paragraphs (e) of FAR clause
52.226-6.

(xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

 

 

252.225-7001

BUY AMERICAN AND BALANCE OF PAYMENTS PROGRAM--BASIC (NOV 2014)
  (IAW DFARS 225.1101(2))

    252.225-7012

PREFERENCE FOR CERTAIN DOMESTIC COMMODITIES (FEB 2013)
  (IAW DFARS 225.7002-3(a), DFARS 212.301(f)(xxvii)) 

    252.225-7021

TRADE AGREEMENTS--BASIC (OCT 2015)
  (IAW DFARS 225.1101(6))

    252.226-7001

UTILIZATION OF INDIAN ORGANIZATIONS, INDIAN-OWNED ECONOMIC ENTERPRISES, AND
NATIVE HAWAIIAN SMALL BUSINESS CONCERNS

 

(SEP 2004)

 

  (IAW DFARS 226.104)

    252.232-7003

 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS

 

(JUN 2012)

 

  (IAW DFARS 232.7004)

 (a) Definitions. As used in this clause—

(1) “Contract financing payment” and “invoice payment” have the meanings given
in section 32.001 of the Federal Acquisition Regulation.

(2) “Electronic form” means any automated system that transmits information
electronically from the initiating system to all affected systems. Facsimile,
e-mail, and scanned documents are not acceptable electronic forms for submission
of payment requests. However, scanned documents are acceptable when they are
part of a submission of a payment request made using Wide Area WorkFlow (WAWF)
or another electronic form authorized by the Contracting Officer.

(3) “Payment request” means any request for contract financing payment or
invoice payment submitted by the Contractor under this contract.

(b) Except as provided in paragraph (c) of this clause, the Contractor shall
submit payment requests and receiving reports using WAWF, in one of the
following electronic formats that WAWF accepts: Electronic Data Interchange,
Secure File Transfer Protocol, or World Wide Web input. Information regarding
WAWF is available on the Internet at https://wawf.eb.mil/ .

(c) The Contractor may submit a payment request and receiving report using other
than WAWF only when—

(1) The Contracting Officer authorizes use of another electronic form. With such
an authorization, the Contractor and the Contracting Officer shall agree to a
plan, which shall include a timeline, specifying when the Contractor will
transfer to WAWF;

(2) DoD is unable to receive a payment request or provide acceptance in
electronic form;

(3) The Contracting Officer administering the contract for payment has
determined, in writing, that electronic submission would be unduly burdensome to
the Contractor. In such cases, the Contractor shall include a copy of the
Contracting Officer’s determination with each request for payment; or

(4) DoD makes a payment for commercial transportation services provided under a
Government rate tender or a contract for transportation services using a
DoD-approved electronic third party payment system or

--------------------------------------------------------------------------------

 


           Page 72 of 80    Indefinite Delivery Contract FA8519-16-D-0003   

other exempted vendor payment/invoicing system (e.g., PowerTrack, Transportation
Financial Management 

System, and Cargo and Billing System).      (d) The Contractor shall submit any
non-electronic payment requests using the method or methods specified in 
Section G of the contract.        (e) In addition to the requirements of this
clause, the Contractor shall meet the requirements of the appropriate  payment
clauses in this contract when submitting payment requests.        252.232-7009 
MANDATORY PAYMENT BY GOVERNMENTWIDE COMMERCIAL PURCHASE CARD    (DEC 2006)     
(IAW DFARS 232.1110)      252.232-7010  LEVIES ON CONTRACT PAYMENTS (DEC 2006) 
  (IAW DFARS 232.7102)      252.237-7010  PROHIBITION ON INTERROGATION OF
DETAINEES BY CONTRACTOR    PERSONNEL (JUN 2013)      (IAW DFARS 237.173-5)     
252.243-7002  REQUESTS FOR EQUITABLE ADJUSTMENT (DEC 2012)    (IAW DFARS
243.205-71)      252.244-7000  SUBCONTRACTS FOR COMMERCIAL ITEMS (JUN 2013)   
(IAW DFARS 244.403)      252.247-7023  TRANSPORTATION OF SUPPLIES BY SEA--BASIC
(APR 2014)    (IAW DFARS 247.574(b))   

 

--------------------------------------------------------------------------------

 


           Page 73 of 80      Indefinite Delivery Contract FA8519-16-D-0003   

ADDENDUM TO CLAUSE 52.212-4

    252.201-7000  CONTRACTING OFFICER'S REPRESENTATIVE (DEC 1991)    (IAW DFARS
201.602-70)  (Applicable to all orders issued hereunder)      5352.201-9101 
OMBUDSMAN (JUN 2016)    (IAW AFFARS 5301.9103)  (c) If resolution cannot be made
by the contracting officer, the interested party may contact the ombudsman, Kim 
McDonald at 478  222 -1088 

, FAX 478 222 -1121 , email kimberly.mcdonald@us.af.mil . Concerns, 

issues, disagreements, and recommendations that cannot be resolved at the
Center/MAJCOM/DRU/SMC  ombudsman level, may be brought by the interested party
for further consideration to the Air Force ombudsman,  Associate Deputy
Assistant Secretary (ADAS) (Contracting), SAF/AQC, 1060 Air Force Pentagon,
Washington DC  20330-1060, phone number (571) 256-2395, facsimile number (571)
256-2431.    (Applicable to all solicitations and contracts)      52.203-3 
GRATUITIES (APR 1984)    (IAW FAR 3.202)    252.203-7002  REQUIREMENT TO INFORM
EMPLOYEES OF WHISTLEBLOWER RIGHTS    (SEP 2013)    (IAW DFARS 203.970) 
(Applicable to all solicitations and contracts)    (Applicable to solicitations
and contracts when FAR 52.203-13 is included)      252.203-7997  PROHIBITION ON
CONTRACTING WITH ENTITIES THAT REQUIRE CERTAIN    INTERNAL CONFIDENTIALITY
AGREEMENTS (DEVIATION 2016-O0003)    (OCT 2015)    (IAW DARS Tracking #
2016-O0003)  (a) The Contractor shall not require employees or subcontractors
seeking to report fraud, waste, or abuse to sign or  comply with internal
confidentiality agreements or statements prohibiting or otherwise restricting
such employees or  contactors from lawfully reporting such waste, fraud, or
abuse to a designated investigative or law enforcement  representative of a
Federal department or agency authorized to receive such information.    (b) The
Contractor shall notify employees that the prohibitions and restrictions of any
internal confidentiality  agreements covered by this clause are no longer in
effect.    (c) The prohibition in paragraph (a) of this clause does not
contravene requirements applicable to Standard Form  312, Form 4414, or any
other form issued by a Federal department or agency governing the nondisclosure
of  classified information.      (d) (1) Use of funds appropriated (or otherwise
made available) by the Continuing Appropriations Act, 2016 (Pub. L.  114-53) or
any other FY 2016 appropriations act that extends to FY 2016 funds the same
prohibitions as contained in  sections 743 of division E, title VII, of the
Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L.  113-235)
may be prohibited, if the Government determines that the Contractor is not in
compliance with the  provisions of this clause.    (2) The Government may seek
any available remedies in the event the Contractor fails to perform in 
accordance with the terms and conditions of the contract as a result of
Government action under this clause.    (Applicable to solicitations and
contracts, including commercial under FAR part 12, that will use FY 2016 
appropriations)          52.204-18  COMMERCIAL AND GOVERNMENT ENTITY CODE
MAINTENANCE (JUL 2015)    (IAW FAR 4.1804(c), FAR 12.301(d))  (Applicable when
there is a requirement to be registered in SAM or to have a DUNS Number) 

 

--------------------------------------------------------------------------------

 


       Page 74 of 80    Indefinite Delivery Contract FA8519-16-D-0003       
52.204-19  INCORPORATION BY REFERENCE OF REPRESENTATIONS AND CERTIFICATIONS   
(DEC 2014)    (IAW FAR 4.1202(b))  (Applicable to all solicitations and
contracts)      252.204-7002  PAYMENT FOR SUBLINE ITEMS NOT SEPARATELY PRICED
(DEC 1991)    (IAW DFARS 204.7104-1(b)(3)(iv))  (Applicable to all not
separately priced subline items)      252.204-7006  BILLING INSTRUCTIONS (OCT
2005)    (IAW DFARS 204.7109)  (Applicable when any of the instructions at PGI
204.7108(d)(1) through (6) apply or other instructions that require  contractor
identification of the contract line item(s) on the payment request)     
252.204-7012  SAFEGUARDING COVERED DEFENSE INFORMATION AND CYBER INCIDENT   
REPORTING (DEC 2015)    (IAW DFARS 204.7304(c))  (Applicable to all
solicitations and contracts, including commercial)      252.204-7015  NOTICE OF
AUTHORIZED DISCLOSURE OF INFORMATION FOR LITIGATION    SUPPORT (MAY 2016)   
(IAW DFARS 204.7403(c), DFARS 212.301(f)(ix))  (Applicable to solicitations and
contracts that involve litigation support services when 252.204-7014 is not
included)      252.209-7004  SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR
CONTROLLED BY THE    GOVERNMENT OF A COUNTRY THAT IS A STATE SPONSOR OF
TERRORISM    (OCT 2015)    (IAW DFARS 209.409)    52.211-8  TIME OF DELIVERY
(JUN 1997)    (IAW FAR 11.404(a)(2))  DELIVERY FOR EACH ITEM IS ANNOTATED IN THE
SCHEDULE (PART I SECTION B) UNDER EACH LINE  ITEM.      (Applicable when the
Government desires delivery by a certain time but requires delivery by a
specified later time,  and the delivery schedule is to be based on the date of
the contract)    (Applicable when delivery of one or more “items” as defined at
252.211-7003(c) is required)      252.211-7007  REPORTING OF
GOVERNMENT-FURNISHED PROPERTY (AUG 2012)    (IAW DFARS 211.274-6(b), DFARS
212.301(f)(iv))    52.212-4  CONTRACT TERMS AND CONDITIONS--COMMERCIAL ITEMS
(MAY 2015)    (IAW FAR 12.301(b)(3))  (Applicable to all commercial items)     
52.216-19  ORDER LIMITATIONS (OCT 1995)    (IAW FAR 16.506(b))    (c) If this is
a requirements contract (i.e., includes the Requirements clause at subsection
52.216-21 of the Federal  Acquisition Regulation (FAR)), the Government is not
required to order a part of any one requirement from the  Contractor if that
requirement exceeds the maximum-order limitations in paragraph (b) of this
section. 

 

--------------------------------------------------------------------------------

 


       Page 75 of 80    Indefinite Delivery Contract FA8519-16-D-0003    (d)
Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall
honor any order exceeding the  maximum order limitations in paragraph (b),
unless that order (or orders) is returned to the ordering office within 5  days
after issuance, with written notice stating the Contractor's intent not to ship
the item (or items) called for and the  reasons. Upon receiving this notice, the
Government may acquire the supplies or services from another source.    (The
above Clause/Provision has been modified.)    (Applicable to all orders issued
hereunder)      52.216-21  REQUIREMENTS (OCT 1995)    (IAW FAR 16.506(d)(1)) 
(f) the Contractor shall not be required to make any deliveries under this
contract after      252.216-7006  ORDERING (MAY 2011)    (IAW DFARS 216.506(a)) 
(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or  task orders by the individuals or
activities designated in the contract schedule. Such orders may be issued from
.    (Applicable to solicitations and contracts when a definite-quantity
contract, a requirements contract, or an  indefinite-quantity contract is
contemplated)      52.217-9  OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR
2000)    (IAW FAR 17.208(g))  (a) The Government may extend the term of this
contract by written notice to the Contractor within the timeframe  specified in
the Schedule; provided that the Government gives the Contractor a preliminary
written notice of its  intent to extend at least 30 days before the contract
expires. The preliminary notice does not commit the Government  to an
extension.      (b) If the Government exercises this option, the extended
contract shall be considered to include this option clause.    (c) The total
duration of this contract, including the exercise of any options under this
clause, shall not exceed 5  years.      (The above Clause/Provision has been
modified.)    (Applicable when the Government gives the contractor a preliminary
written notice of its intent to extend the  contract, or an extension of the
contract includes an extension of the option, or a there is a specified
limitation on the  total duration of the contract)      52.222-1  NOTICE TO THE
GOVERNMENT OF LABOR DISPUTES (FEB 1997)    (IAW FAR 22.103-5(a), AFFARS
5322.101-1)  (IAW FAR 22.101-1(e), Applicable when the head of the contracting
activity designates programs or requirements for  which it is necessary that
contractors be required to notify the Government of actual or potential labor
disputes that  are delaying or threaten to delay the timely contract performance
(see 22.103-5(a)).    THE FOLLOWING IS FILL-IN DATA FOR CLAUSE 52.212-5 PARA
(c)(2):    52.222-42  STATEMENT OF EQUIVALENT RATES FOR FEDERAL HIRES (MAY
2014) 

 

This Statement is for Information Only:  It is not a Wage Determination   
Employee Class  Monetary Wage  Fringe Benefits  Administration Clerk  17.31 
28.72%  Electronics Mechanic  26.38  28.72%  Electronics Mechanic (QA)  27.38 
27.38%  Supply Clerk  17.31  28.72% 

 

--------------------------------------------------------------------------------

 


           Page 76 of 80      Indefinite Delivery Contract FA8519-16-D-0003     
  52.223-11  OZONE-DEPLETING SUBSTANCES AND HIGH GLOBAL WARMING POTENTIAL   
HYDROFLUOROCARBONS (JUN 2016)      (IAW FAR 23.804(a))    (b) The Contractor
shall label products which contain or are manufactured with ozone-depleting
substances in the  manner and to the extent required by 42 U.S.C. 7671j(b), (c),
(d), and (e) and 40 CFR Part 82, Subpart E, as follows:    WARNING   Contains
(or manufactured with, if applicable) *, a substance(s) which harm(s)  public
health and environment by destroying ozone in the upper atmosphere.    *  The
Contractor shall insert the name of the substance(s).    (Applicable to all
orders issued hereunder)      (Applicable to solicitations and contracts not
delivered or performed outside the U.S. or it’s outlying areas, for  products
that may contain high global warming potential hydrofluorocarbons or involve
maintenance or repair of  electronic or mechanical devices)      (Applicable to
solicitations and contracts not outside the U.S. or its outlying areas, for
hydrofluorocarbon containing  foam or construction)        (Applicable to
solicitations and contracts for supplies, maintenance and repair services, or
construction)      5352.223-9000  ELIMINATION OF USE OF CLASS I OZONE DEPLETING
SUBSTANCES (ODSs)    (NOV 2012)      (IAW AFFARS 5323.804-90)    (Applicable to
all orders issued hereunder)        252.225-7002  QUALIFYING COUNTRY SOURCES AS
SUBCONTRACTORS (DEC 2012)    (IAW DFARS 225.1101(3))    (Applicable if one of
the following clauses are included: DFARS 252.225-7001, 252.225-7021 or
252.225-7036)      252.225-7048  EXPORT-CONTROLLED ITEMS (JUN 2013)    (IAW
DFARS 225.7901-4)    (Applicable to all solicitations and contracts)       
52.229-4  FEDERAL, STATE, AND LOCAL TAXES (STATE AND LOCAL ADJUSTMENTS)    (FEB
2013)      (IAW FAR 29.401-3(b))    (Applicable when the simplified acquisition
threshold is exceeded and fixed-price noncompetitive, and performed  wholly or
partly within the United States, its possessions or territories, Puerto Rico or
the Northern Mariana Islands)      52.232-39  UNENFORCEABILITY OF UNAUTHORIZED
OBLIGATIONS (JUN 2013)    (IAW FAR 32.706-3)    (Applicable to all solicitations
and contracts)        52.232-40  PROVIDING ACCELERATED PAYMENTS TO SMALL
BUSINESS    SUBCONTRACTORS (DEC 2013)      (IAW FAR 32.009-2)    (Applicable to
all solicitations and contracts)   

 

--------------------------------------------------------------------------------

 


       Page 77 of 80    Indefinite Delivery Contract FA8519-16-D-0003     
252.232-7006  WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)    (IAW DFARS
232.7004(b), PGI 232.7004(b)(1), DFARS 212.301(f)(liii))  (a) Definitions. As
used in this clause—  “Department of Defense Activity Address Code (DoDAAC)” is
a six position code that uniquely identifies a unit,  activity, or
organization.  “Document type” means the type of payment request or receiving
report available for creation in Wide Area WorkFlow  (WAWF).    “Local
processing office (LPO)” is the office responsible for payment certification
when payment certification is done  external to the entitlement system.    (b)
Electronic invoicing. The WAWF system is the method to electronically process
vendor payment requests and  receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and  Receiving Reports. 
    (c) WAWF access. To access WAWF, the Contractor shall—  (1) Have a
designated electronic business point of contact in the System for Award
Management at  https://www.acquisition.gov ; and  (2) Be registered to use WAWF
at https://wawf.eb.mil/ following the step-by-step procedures for 
self-registration available at this web site.    (d) WAWF training. The
Contractor should follow the training instructions of the WAWF Web-Based
Training Course  and use the Practice Training Site before submitting payment
requests through WAWF. Both can be accessed by  selecting the “Web Based
Training” link on the WAWF home page at https://wawf.eb.mil/ .    (e) WAWF
methods of document submission. Document submissions may be via web entry,
Electronic Data  Interchange, or File Transfer Protocol.    (f) WAWF payment
instructions. The Contractor must use the following information when submitting
payment  requests and receiving reports in WAWF for this contract/order:  (1)
Document type. The Contractor shall use the following document type(s).   

Combo 

(Contracting Officer: Insert applicable document type(s).  Note: If a “Combo”
document type is identified but not supportable by the Contractor’s business
systems, an  “Invoice” (stand-alone) and “Receiving Report” (stand-alone)
document type may be used instead.)  (2) Inspection/acceptance location. The
Contractor shall select the following inspection/acceptance  location(s) in
WAWF, as specified by the contracting officer.    (Contracting Officer: Insert
inspection and acceptance locations or “Not applicable.”)  (3) Document routing.
The Contractor shall use the information in the Routing Data Table below only to
fill  in applicable fields in WAWF when creating payment requests and receiving
reports in the system. 

 

Routing Data Table*  Field Name in WAWF  Data to be entered in WAWF  Pay
Official DoDAAC  HQ0337  Issue By DoDAAC  FA8519  Admin DoDAAC  S0701A  Inspect
By DoDAAC    Ship To Code  To Be Cited on each Order  Ship From Code    Mark For
Code    Service Approver (DoDAAC)    Service Acceptor (DoDAAC)    Accept at
Other DoDAAC    LPO DoDAAC    DCAA Auditor DoDAAC    Other DoDAAC(s)   
(*Contracting Officer: Insert applicable DoDAAC information or “See schedule” if
multiple ship to/acceptance  locations apply, or “Not applicable.”)    (4)
Payment request and supporting documentation. The Contractor shall ensure a
payment request  includes appropriate contract line item and subline item
descriptions of the work performed or supplies 

 

--------------------------------------------------------------------------------

 


   Page 78 of 80  Indefinite Delivery Contract FA8519-16-D-0003    delivered,
unit price/cost per unit, fee (if applicable), and all relevant back-up
documentation, as defined in  DFARS Appendix F, (e.g. timesheets) in support of
each payment request.  (5) WAWF email notifications. The Contractor shall enter
the e-mail address identified below in the “Send  Additional Email
Notifications” field of WAWF once a document is submitted in the system. 
Donna.pallini@us.af.mil  Barbara.bostic.1@us.af.mil  (Contracting Officer:
Insert applicable email addresses or “Not applicable.”)    (g) WAWF point of
contact.  (1) The Contractor may obtain clarification regarding invoicing in
WAWF from the following contracting  activity’s WAWF point of contact.  N/A 
(Contracting Officer: Insert applicable information or “Not applicable.”)  (2)
For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.    (The
above Clause/Provision has been modified.)    (Applicable when 252.232-7003 is
used and neither 232.7003(b) nor (c) apply)    (Applicable at or below the
micro-purchase threshold and Governmentwide commercial purchase card is
required)    (Applicable to all solicitations and contracts over the
micro-purchase threshold issued hereunder)        PAYMENT INSTRUCTIONS:  252.204
0001 Line Item Specific: Single Funding. (SEP 2009). 
If there is only one source of funding for  
the contract line item (i.e., one ACRN), The payment office will make payment using the ACRN funding of  
the line item being billed.        

 

                                                     
ACCOUNTING AND APPROPRIATION DATA     (AUG 1998)                                
    Accounting and Appropriation

--------------------------------------------------------------------------------

ACR  Chargeable    Amount        TB  TO BE CITED ON EACH ORDER      $0.00       
      ACRN TOTAL  $ 0.00                      (Applicable to solicitations and
contracts for the provision of services)              52.243-1 
CHANGES--FIXED-PRICE (AUG 1987)            (IAW FAR 43.205(a)(1))           
52.243-1  CHANGES--FIXED-PRICE -- ALTERNATE II (APR 1984)            (IAW FAR
43.205(a)(3))         

 

--------------------------------------------------------------------------------

 


               Page 79 of 80    Indefinite Delivery Contract FA8519-16-D-0003   
(Applicable to solicitations and contracts for supplies or services other than
commercial items that contain any of the  clauses listed in the clause at
252.244-7000)            52.245-1  GOVERNMENT PROPERTY (APR 2012)       

 (IAW FAR 45.107(a), DFARS 237.7003(c), DFARS 245.107)

    52.245-9  USE AND CHARGES (APR 2012)        (IAW FAR 45.107(c))       
252.245-7001  TAGGING, LABELING, AND MARKING OF GOVERNMENT-FURNISHED PROPERTY   
(APR 2012)        (IAW DFARS 245.107(2))        252.245-7002  REPORTING LOSS OF
GOVERNMENT PROPERTY (APR 2012)    (IAW DFARS 245.107(3))        252.245-7003 
CONTRACTOR PROPERTY MANAGEMENT SYSTEM ADMINISTRATION (APR 2012)    (IAW DFARS
245.107(4))        252.245-7004  REPORTING, REUTILIZATION, AND DISPOSAL (MAR
2015)    (IAW DFARS 245.107(5))        52.246-1  CONTRACTOR INSPECTION
REQUIREMENTS (APR 1984)    (IAW FAR 46.301)        52.246-2  INSPECTION OF
SUPPLIES--FIXED-PRICE (AUG 1996)    (IAW FAR 46.302)        52.246-4  INSPECTION
OF SERVICES--FIXED-PRICE (AUG 1996)    (IAW FAR 46.304)      (Applicable for
fixed-price services, or supplies furnishing services over the simplified
acquisition threshold)      52.246-16  RESPONSIBILITY FOR SUPPLIES (APR 1984)   
  (IAW FAR 46.316)      (Applicable to the furnishing of supplies, services
involving the furnishing of supplies, or research and development,  when a
fixed-price contract is contemplated and the contract amount is expected to
exceed the simplified acquisition  threshold)            252.246-7000  MATERIAL
INSPECTION AND RECEIVING REPORT (MAR 2008)    (IAW DFARS 246.370)     
(Applicable for deliverable supplies or hardware)            INSPECTION AND
ACCEPTANCE (SEP 1999)      (IAW FAR 46.401(b), FAR 46.503)      (Applicable to
all orders issued hereunder)     

 

Government Contract Quality Assurance Inspection and Acceptance will be at
(Final):

Item No(s): See schedule for items with the following code(s) listed below :
Inspection Code and Address:

 

Government Contract Quality Assurance Inspection and Acceptance will be at
destination(s) specified herein (Final).

Item No(s): 0018, 1018, 2018, 3018, 4018

 

 

 

--------------------------------------------------------------------------------

 


               Page 80 of 80      Indefinite Delivery Contract FA8519-16-D-0003 
    LIST OF DOCUMENTS, EXHIBITS OR ATTACHMENTS   Form Number  Description/File
Name  Date  Number of Pages  DD1423  Contract Data Requirements  13MAY2015  8   
  Performance Based Work Statement  06OCT2015  17    AFMC158  Packaging
Requirements  28OCT2015  2    SGFP  SFFP_completed.pdf  15JUN2016  1    Schedule
Government Furnished Property      WageDetermination_AlbanyCounty.pdf 
23JUN2016  10    DOL Wage Determination     

 